                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   T. CHASE PITTSENBARGER
                                                                                           4   Nevada Bar No. 13740
                                                                                               2525 Box Canyon Drive
                                                                                           5   Las Vegas, NV 89128
                                                                                               Telephone: (702) 538-9074
                                                                                           6   Facsimile: (702) 538-9113
                                                                                               sanderson@lkglawfirm.com
                                                                                           7
                                                                                               cpittsenbarger@lkglawfirm.com
                                                                                           8   Attorneys for Leach Johnson
                                                                                               Song & Gruchow
                                                                                           9                             UNITED STATES DISTRICT COURT
                                                                                          10                                      DISTRICT OF NEVADA
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11   BANK OF AMERICA, N.A., successor by                Case No.:      2:16-cv-01932-APG-EJY
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                               merger to BAC HOME LOANS
                                                                                          12                                                      STIPULATION AND ORDER TO
                                                                                               SERVICING, LP F/K/A/ COUNTRYWIDE
                                                                                          13   HOME LOANS SERVICING, LP,                          DISMISS CLAIMS AGAINST
                                                                                                                                                  DEFENDANT LEACH JOHNSON
                                                                                          14                  Plaintiff,                          SONG & GRUCHOW

                                                                                          15   vs.
                                                                                          16   INSPIRADA COMMUNITY
                                                                                               ASSOCIATION; LVDG LLC SERIES 128;
                                                                                          17   LEACH JOHNSON SONG & GRUCHOW,
                                                                                          18
                                                                                                          Defendants.
                                                                                          19   INSPIRADA COMMUNITY
                                                                                               ASSOCIATION,
                                                                                          20
                                                                                                             Cross-Claimant,
                                                                                          21
                                                                                               vs.
                                                                                          22

                                                                                          23   LEACH JOHNSON SONG & GRUCHOW,

                                                                                          24                 Cross-Defendant.

                                                                                          25

                                                                                          26          Plaintiff Bank of America, N.A., Successor by Merger to BAC Home Loans Servicing,

                                                                                          27   LP f/k/a Countrywide Home Loans Servicing, LLP; and Defendant Leach Johnson Song &

                                                                                          28   Gruchow (collectively, the “Parties”), by and through their attorney of record, hereby stipulate

                                                                                                                                           Page 1 of 2
                                                                                           1   that all claims between the Parties are hereby dismissed with prejudice, with each party to bear

                                                                                           2   its own attorney fees and costs.

                                                                                           3   DATED this 31st day of January, 2020.             DATED this 31st day of January, 2020.

                                                                                           4   LEACH KERN GRUCHOW ANDERSON                       AKERMAN, LLP
                                                                                               SONG
                                                                                           5

                                                                                           6
                                                                                               /s/ T. Chase Pittsenbarger                         /s/ Rex D. Garner
                                                                                           7   SEAN L. ANDERSON                                  MELANIE D. MORGAN, ESQ.
                                                                                               Nevada Bar No. 7259                               Nevada Bar No. 8215
                                                                                           8   T. CHASE PITTSENBARGER                            REX D. GARNER. ESQ.
                                                                                               Nevada Bar No. 13740                              Nevada Bar No. 9401
                                                                                           9                                                     1635 Village Center Cir., Suite 200
                                                                                               2525 Box Canyon Drive                             Las Vegas, NV 89134
                                                                                          10   Las Vegas, NV 89128                               Attorney for Plaintiff Bank of America, N.A.,
                                                                                               Attorney for Defendants Leach Johnson Song        Successor by Merger to BAC Home Loans
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11   & Gruchow                                         Servicing, LP f/k/a Countrywide Home Loans
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                                                                                 Servicing, LLP
                                                                                          12

                                                                                          13

                                                                                          14                                               ORDER
                                                                                          15          IT IS SO ORDERED.
                                                                                          16          Dated:this
                                                                                                      Dated   January
                                                                                                                 ______31,
                                                                                                                        day2020.
                                                                                                                            of January, 2020
                                                                                          17

                                                                                          18

                                                                                          19                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                           Page 2 of 2
